DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Response to Amendment
With respect to Applicant’s amendment of Claim 14 with regards to minor informalities, objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hira et al. (US PGPUB 2016/0306678; hereinafter “Hira”) in view of Lepine et al. (US Patent 10,564,987; hereinafter “Lepine”) and in view of Travison (US PGPUB 2008/0222501; hereinafter “Travison”).
Claim 1: (Currently Amended)
Hira teaches a method for debugging code executing in a target processing environment, the method comprising:
detecting that the code executing in the target processing environment is associated with a first System-on-a-Chip (SoC) and is further associated with a first application ([0126] “the workload associated with servers 1016 comprises a pre-packaged SOC system image along with its software deployment as a SOC template. This SOC template can be registered with the cloud system 1000 so that the cloud system 1000 knows which workloads have a SOC image readily available,” wherein the “software deployment” comprises the “first application”.); and
selecting a first template associated with the first SoC and the first application from a plurality of templates in response to determining that the code is associated with and the first application, the first template defining a first set of system resources associated with the first SoC and the first application ([0022] “The general purpose resources may be configured, such as via installation of application specific images, for performing application-specific execution of workloads depending on the particular workloads that need to be offloaded to these resources.” [0124] “The term “SOC image” refers to a system image comprising a light-weight version of an operating system, application instance(s), and data, that is run on an SOC.” [0127] “When the servers 1010 are running out of capacity, the cloud system 1000 selects the workload that has the SOC templates already available and loads this template onto one or more of the powered-up SOCs 1022-1026 of the sub-cloud 1020, powered-up in the manner previously described above.” [0132] “FIG. 10D is an example scenario in which workload predictions are utilized to determine which workload system images, or templates”).

With further regard to Claim 1, Hira does not teach the following, however, Lepine teaches:
changing the first template to define a pre-selected set of system resources associated with the target processing environment (Col. 2 Ln. 47: “the template generator generates a template that can be processed by the target execution environment to update the configuration of the target execution environment. The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by executable code.” Col. 4 Ln. 65: “a template that is processable by an applicably configured system, to update the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira with the template modifying process as taught by Lepine “so as to allow the deployed/developed/committed code to operate in an equivalent fashion as between the configured infrastructure of the monitored execution environment and that of the target execution environment” (Lepine Col. 2 Ln. 42).

With further regard to Claim 1, Hira in view of Lepine does not teach the following, however, Travison teaches:
storing a first set of information associated with the pre-selected set of system resources from the target processing environment at a first instance ([0010] “a library of historical or archived test failures. The archived test failures have already been analyzed and categorized.” [0012] “Test failures can be represented by data derived from the operational environment from which the test failures arise. Data associated with test failure includes information that relates to the state of the program being tested along with state information associated with computing resources, for example, memory, processing capability and so on.” [0070] “moving specific attributes to the start of the attribute list to ensure they are compared first. These values are those that are mismatched most often and are inexpensive to compare. Examples included values such as processor type, process type, language, build and OS version”);

masking the first and second sets of information in light of one or more pre- determined rules ([0042] “As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
comparing the masked second set of information with the masked first set of information for differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not match. For example, a failure that only occurs on non-English builds would be annotated to require the build language to not equal English.”); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Lepine with the information analyzing process as taught by Travison “so as to leave only entries that are actually relevant to a particular historical test failure” (Travison [0042]).

Claim 5:
Hira in view of Lepine and Travison teaches the method of claim 1, and Travison further teaches wherein the set of system resources comprises one or more of: application-related resources; hardware-related resources; and operating system-related resources ([0027] “the failure data itself can include many different types of information or attributes, reflecting output from an in-test program as well as more general state information regarding the program and other aspects of the computer on which it is executing. For example, the attributes may identify the particular test case that produced the failure; inputs and outputs that occurred in conjunction with the test case or failure; the state of the call stack at the time of the failure; characteristics of the runtime environment such as processor type, processor count, operating system, 

Claim 6:
Hira in view of Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the application-related resources comprise one or more of: variable values; stack crawl values; and available threads ([0027] “the attributes may identify … the state of the call stack at the time of the failure”).

Claim 7:
Hira in view of Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the hardware-related resources comprise one or more of: register values for identified hardware blocks; registers; memory locations; and cache contents ([0060] “a function that writes a file to disk might fail if there is insufficient memory to allocate the file buffers. In this situation, the analyst may want to require, as a prerequisite to a match, that the current test failure have attributes indicating that the file buffer size is greater than the remaining free memory,” wherein the “remaining free memory” attribute is a resource associated with “memory locations”, i.e. the number of “free” memory locations.). 

Claim 8:
Hira in view of Lepine and Travison teaches the method of claim 5, and Travison further teaches wherein the operating system-related resources comprise one or more 

Claim 9:
Hira in view of Lepine and Travison teaches the method of claim 1, and Travison teaches further comprising:
updating the pre-determined rules in response to said comparing ([0059] “As a further refinement, context specific comparisons might be specified for individual historical test failures. Using the techniques described thus far, attributes are compared in isolation and the result of each comparison is weighted and normalized to produce a final result. However, this process may still result in multiple matches or even false matches. To further refine the comparison process, the described system can be designed to accept rules that allow each attribute comparison to reference one or more other, related attributes of the current test failure. Additionally, context-specific attribute comparison rules might specify some criteria or function based only on one or more attributes of the current test failure, without reference to those attributes of the historical test failure under consideration. These types of rules are primarily local rules, and are thus specified on a per-failure basis by an analyst after understanding the mechanisms of the failure.” [0044] “Local rules are typically specified during or as a result of a specific failure analysis. Thus, once an analyst has analyzed a failure and understood its characteristics, the analyst can specify local rules so that subsequent comparisons to 

Claim 10:
Hira in view of Lepine and Travison teaches the method of claim 9, and Travison teaches further comprising:
masking the first and second sets of information in light of the updated pre- determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
comparing the updated masked second set of information with the updated masked first set of information for second differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] 
displaying an indication of the second differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 11:
Hira in view of Lepine and Travison teaches the method of claim 9, and Travison teaches further comprising:
gathering a third set of information associated with the pre-selected set of system resources from the target processing environment at a third instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)”);
masking the third set of information and one or more of the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for 
comparing the masked third set of information with the masked one or more of the first and second sets of information for third differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not match. For example, a failure that only occurs on non-English builds would be annotated to require the build language to not equal English.”); and
displaying an indication of the third differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 12:

storing a state configuration comprising a list of the pre-selected set of system resources and a list of the pre-determined rules; and accessing the state configuration for the pre-selected set of system resources and the pre-determined rules ([0042] “rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons,” wherein this citation discloses the “storing” and “accessing limitations” since the “rules or attribute comparison criteria” are “specified for individual historical failures”, i.e. stored, and are “for purposes of future comparisons”, i.e. after accessing the stored rules or criteria.).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hira in view of Lepine and Travison as applied to claim 1 above, and further in view of Drukman et al. (US PGPUB 2008/0022843).
Claim 2:
Hira in view of Lepine and Travison teaches all the limitations of claim 1 as described above. Hira in view of Lepine and Travison does not teach the following, however, Drukman teaches:
wherein the first and second sets of information are provided by a debugger executing in association with the target processing environment ([0034] “FIG. 2C illustrates an example of a debugger instrument. The instrument makes use of the GNU debugger, GDB.” [0057] “FIG. 7A is a flow chart illustrating an embodiment of a process for showing a difference between two or more tracks.” [0028] “the user has recorded 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Lepine and Travison with the debugger as taught by Drukman since “By including debugging information in tracing system 102, the user will be able to visually discover, e.g., how much memory is allocated between two break points, when a particular variable changes, etc.” (Drukman [0034]).

Claim 3: (Currently Amended)
Hira in view of Lepine, Travison and Drukman teaches the method of claim 2, and Drukman further teaches:
wherein the first template identifies resources of interest in the target processing environment ([0032] “In some embodiments, collections of instruments are pre-selected into one or more templates that are loaded at 254 ... Templates may be specifically composed, e.g., to identify and seek out particular problems … Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.” [0033] “In some cases, templates include collections of instruments related to a particular category of resource. For example, templates may exist for each of the subsets listed in tool box 220 (e.g., input/output, user experience, etc.)”).


Hira in view of Lepine, Travison and Drukman teaches the method of claim 3, and Drukman teaches further comprising:
modifying the identified resources of interest in the first template to pre-select the pre- selected set of system resources ([0032] “custom templates are defined that bundle tools most applicable to particular applications that a company produces. Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.”).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Travison in view of Drukman, Hira and Lepine.
Claim 13: (Currently Amended)
Travison teaches a development environment system comprising:
a target processing system comprising a processor and hardware resources ([0027] “the attributes may identify the particular test case that produced the failure; inputs and outputs that occurred in conjunction with the test case or failure; the state of the call stack at the time of the failure; characteristics of the runtime environment such as processor type, processor count, operating system, language, etc.”), and
configured to execute one or more program threads ([0048] “As an example, attributes relating to runtime data such as parameter values or symbol names typically have a greater impact on failure resolution than an attribute indicating the operating system version of the computer on which the test is executed,” wherein the “computer 
a computer system, communicatively coupled to the target processing system, the computer system configured to provide an integrated development environment ([0020] “an analyzing agent 108, capable of reporting and/or collecting data associated with the test failures and of comparing the data associated with a current test failure with the corresponding data associated with known test failures. Based on such comparisons, analyzing agent 108 can declare the current test failure as a known failure or as a new failure.” [0021] “analyzing agent 108 can be included on any combination of computing-based devices 102, 104(a)-(n). For example, in one implementation, one of the computing-based devices 104(a)-(n) in computing system 100 can include an analyzing agent 108.”), 
wherein the integrated development environment is configured to request a first set of information associated with a pre-selected set of system resources from the target processing system at a first instance ([0010] “a library of historical or archived test failures. The archived test failures have already been analyzed and categorized.” [0012] “Test failures can be represented by data derived from the operational environment from which the test failures arise. Data associated with test failure includes information that relates to the state of the program being tested along with state information associated with computing resources, for example, memory, processing capability and so on.” [0070] “moving specific attributes to the start of the attribute list to ensure they are compared first. These values are those that are mismatched most often and are inexpensive to compare. Examples included values such as processor type, process 
request a second set of information associated with the pre-selected set of system resources from the target processing system at a second instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)” [0025] “As discussed above analyzing agent 108 collects data associated with newly-occurring test failures, each of which is referred to herein as the current test failure during the time it is being categorized.”),
mask the first and second sets of information in light of one or more pre-determined rules ([0042] “As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”), 
compare the masked second set of information with the masked first set of information for differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match 
display an indication of the differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” wherein it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

With further regard to Claim 13, Travison does not teach the following, however, Drukman teaches:
execute a debugger to analyze the one or more program threads ([0034] “FIG. 2C illustrates an example of a debugger instrument. The instrument makes use of the GNU debugger, GDB.” [0057] “FIG. 7A is a flow chart illustrating an embodiment of a process for showing a difference between two or more tracks.” [0028] “the user has recorded one set of interactions with ShowMyPlace.app, each represented in master track 214 by a marker.” [0044] “FIG. 4A illustrates an embodiment of an interface to a tracing system … make use of the vertical axis to indicate information such as multiple threads and depths of calls.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

With further regard to Claim 13, Travison in view of Drukman does not teach the following, however, Hira teaches:
wherein the integrated development environment is configured to detect that the program threads executing in the target processing system are associated with a first System-on-a-Chip (SoC) and is further associated with a first application ([0126] “the workload associated with servers 1016 comprises a pre-packaged SOC system image along with its software deployment as a SOC template. This SOC template can be registered with the cloud system 1000 so that the cloud system 1000 knows which workloads have a SOC image readily available,” wherein the “software deployment” comprises the “first application”.); and
select a first template associated with the first SoC and the first application from a plurality of templates in response to determining that the program threads are associated with the first SoC and the first application, the first template defining a first set of system resources associated with the first SoC and the first application ([0022] “The general purpose resources may be configured, such as via installation of application specific images, for performing application-specific execution of workloads depending on the particular workloads that need to be offloaded to these resources.” [0124] “The term “SOC image” refers to a system image comprising a light-weight 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman with the SoC template testing as taught by Hira such that “the provisioning time and preparation effort required to set up the SOCs …. for execution of workloads is minimized when a workload burst is encountered” (Hira [0125]).

With further regard to Claim 13, Travison in view of Drukman and Hira does not teach the following, however, Lepine teaches:
change the first template to define a pre-selected set of system resources associated with the target processing system (Col. 2 Ln. 47: “the template generator generates a template that can be processed by the target execution environment to update the configuration of the target execution environment. The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by executable code.” Col. 4 Ln. 65: “a template that is processable by an applicably configured system, to update the configuration to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman and Hira with the template modifying process as taught by Lepine “so as to allow the deployed/developed/committed code to operate in an equivalent fashion as between the configured infrastructure of the monitored execution environment and that of the target execution environment” (Lepine Col. 2 Ln. 42).

Claim 14: (Currently Amended)
Travison in view of Drukman, Hira and Lepine teaches the development environment system of Claim 13, and Drukman teaches wherein the computer system further comprises:
a memory storing the first template, wherein the first template identifies resources of interest in the target processing environment to define the pre-selected set of system resources ([0032] “In some embodiments, collections of instruments are pre-selected into one or more templates that are loaded at 254 ... Templates may be specifically composed, e.g., to identify and seek out particular problems … Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.” [0033] “In some cases, templates include collections of instruments related to a particular category of resource. For example, 

Claim 15: (Currently Amended)
Travison in view of Drukman, Hira and Lepine teaches the development environment system of Claim 14, and Drukman teaches the computer system is further configured to modify the identified resources of interest in the first template to further define the pre-selected set of system resources ([0032] “custom templates are defined that bundle tools most applicable to particular applications that a company produces. Thus, in the case of a word processing application, performance related instruments such as those monitoring CPU usage, memory consumption, etc. may be pre-selected in a template, while networking instruments are not.”).

Claim 16:
Travison in view of Drukman, Hira and Lepine teaches the development environment system of Claim 13, and Travison teaches wherein the computer system is further configured to update the pre-determined rules in response to said comparing ([0059] “As a further refinement, context specific comparisons might be specified for individual historical test failures. Using the techniques described thus far, attributes are compared in isolation and the result of each comparison is weighted and normalized to produce a final result. However, this process may still result in multiple matches or even false matches. To further refine the comparison process, the described system can be designed to accept rules that allow each attribute comparison to reference one or more 

Claim 17: 
Travison in view of Drukman, Hira and Lepine teaches the development environment system of Claim 16, and Travison teaches wherein the computer system is further configured to:
mask the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain 
compare the updated masked second set of information with the updated masked first set of information for second differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an absolute constraint. An absolute constraint indicates the significant portions of an attribute value that must match between the current test failure and a historical test failure.” [0057] “Also note that the absolute comparison supports the logical NOT operation. This indicates that some or all of the significant portions of the value must not match. For example, a failure that only occurs on non-English builds would be annotated to require the build language to not equal English.”); and
display an indication of the second differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 18:

request a third set of information associated with the pre-selected set of system resources from the target processing environment at a third instance ([0010] “the term ‘current test failure’ will be used to indicate a test failure that is the subject of analysis and categorization. The process described below involves receiving a current test failure (or data representing the failure)”);
mask the third set of information and one or more of the first and second sets of information in light of the updated pre-determined rules ([0042] “actual analysis of a test failure by an analyst will reveal that not all of the attributes associated with the failure are actually contributory or relevant to the particular test failure being recorded. As will be explained below, rules or attribute comparison criteria can be specified for individual historical failures to mask or de-emphasize such attributes for purposes of future comparisons. As an example, certain entries of a call stack might desirably be masked so as to leave only entries that are actually relevant to a particular historical test failure.”);
compare the masked third set of information with the masked one or more of the first and second sets of information for third differences ([0011] “The current test failure is compared to each historical test failure. Depending on the result of these comparisons, the current test failure is categorized either as being of a new type, or as being a repeated instance of a previously known type for which an example has already been analyzed and archived.” [0054] “the process can also include the concept of an 
display an indication of the third differences ([0037] “A programmer subsequently analyzes the actual failure and manually categorizes it as either a new type of failure or an instance of a previously known failure,” as was stated above, it is well-known that the ability of the “programmer” to analyze the determined “actual failure” must include some form of “displaying” as claimed.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hira in view of Lepine and Travison as applied to claim 1 above, and further in view of Goryachev et al. (US PGPUB 2011/0209004; hereinafter “Goryachev”)
Claim 19: 
Hira in view of Lepine and Travison teaches all the limitations of claim 1 as described above. Hira in view of Lepine and Travison does not teach the following, however, Goryachev teaches:
determining that the code executing in the target processing environment is associated with a second SoC; receiving a second template defining a second set of system resources associated with the target processing environment in response to determining that the code is associated with the second SoC; and changing the second 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Hira in view of Lepine and Travison with the changing of a second template as taught by Goryachev thereby “enabling a verification engineer to define a test template that may test aspects of the target computerized system in a relatively easy manner” (Goryachev [0016]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travison in view of Drukman, Hira and Lepine as applied to claim 13 above, and further in view of Goryachev.
Claim 20:
Travison in view of Drukman, Hira and Lepine teaches all the limitations of claim 13 as described above. Travison in view of Drukman, Hira and Lepine does not teach the following, however, Goryachev teaches:
determine that the program threads executing in the target processing system are associated with a second SoC; receiving a second template defining a second set of system resources associated with the target processing system in response to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Travison in view of Drukman, Hira and Lepine with the changing of a second template as taught by Goryachev thereby “enabling a verification engineer to define a test template that may test aspects of the target computerized system in a relatively easy manner” (Goryachev [0016]).

Response to Arguments
Applicant's arguments, see Page 8 of the Remarks filed December 22, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-20 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOANNE G MACASIANO/Examiner, Art Unit 2194